Citation Nr: 0630240	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  93-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a right 
hand fracture, currently rated as 10 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 through 
August 1982.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.



FINDING OF FACT

1.  The veteran has shortening of the fourth and fifth 
metacarpal digits with volar angulation of the fourth 
metacarpal, resulting in weakness, reduced grip strength, and 
pain at the extremes of wrist extension, flexion, and ulnar 
and radial deviation.

2.  The veteran has carpal tunnel syndrome in his right wrist 
that is not related to the residuals of his right hand 
injury.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right hand injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5220, 5221, 5222, 5223 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim from an increased rating (prior to the 
adverse determination, he was not provided with the notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal until March 2006.  Despite the 
untimeliness of the notice provided concerning the last 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for an 
increased rating.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.

In the instant case, the Board notes that the RO letter sent 
in December 2002, in essence, informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board notes that this issue was remanded to the RO via 
the Appeals Management Center (AMC) in a prior Board decision 
dated August 2005.  The AMC notified the veteran of the 
remand in a letter dated December 2005, and essentially 
requested that the veteran submit any additional evidence 
regarding his right hand disability.  The veteran submitted 
VA outpatient records from the VA medical center in 
Manchester, dated December 2002 through February 2005 and 
records from the VA medical center in Boston, dated April 
2005.  A letter was sent to the veteran in March 2003, 
informing the veteran of the evidence and information 
necessary to substantiate his claim for an increased rating 
and effective date, as well as gave the veteran 30 days in 
which to submit additional evidence.  Finally, a supplemental 
statement of the case was subsequently issued to the veteran 
in May 2006 and gave the veteran 60 days to respond.  No 
further evidence was submitted.

The Board further notes that the veteran's service medical 
records, VA outpatient records have been obtained.  The 
veteran was also afforded a VA orthopedic examination in 
conjunction with his claim.  Additionally, the veteran was 
afforded multiple hearings throughout the appeal process, 
including a travel board hearing in front of the undersigned 
veteran's law judge in March 2005.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA.

The originating agency properly processed the claim after 
providing the required notice and assistance.  Any procedural 
errors in the development and consideration of the claims by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2005).

Under Diagnostic Code 5220, favorable ankylosis of five 
digits of one hand warrants a rating of 50 percent (major) or  
a rating of 40 percent (minor).  38 C.F.R. § 4.71a, 
Diagnostic Code 5220.

Under Diagnostic Code 5221, favorable ankylosis of four 
digits (thumb and any three fingers), warrants a rating of 50 
percent (major) or a rating of 40 percent (minor).  Favorable 
ankylosis of the index, long, ring, and little fingers 
warrants a rating of 40 percent (major) or a rating of 30 
percent (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5221.

Under Diagnostic Code 5222, favorable ankylosis of the thumb 
and any two fingers warrants a rating of 40 percent (major) 
or a rating of 30 percent (minor).  Favorable ankylosis of 
the index, long, and ring; index, long, and little; or index, 
ring and little fingers warrants a rating of 30 percent 
(major) or a rating of 20 percent (minor).  Favorable 
ankylosis of the long, ring, and little fingers warrants a 
rating of 20 percent for either hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5222.

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and any finger warrants a rating of 30 percent (major) or a 
rating of 20 percent (minor).  Favorable ankylosis of the 
index and long; index and ring; or index and little fingers 
warrants a 20 percent rating for either hand.  Favorable 
ankylosis for the long and ring; long and little; or ring and 
little fingers, warrants a 10 percent rating for either hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5223.


History and Analysis

In a May 1984 rating decision, the RO granted service 
connection for residuals of the right hand fracture and 
assigned a rating of 10 percent, effective January 26, 1984.  
Rating decisions dated March 1992, October 1992, March 1996, 
and June 2001 repeatedly denied the veteran's claims for a 
rating in excess of 10 percent for his right hand disability.  
The veteran submitted his claim for an increased rating 
greater than 10 percent in December 2002.

In March 2004, the veteran was afforded a VA examination of 
the right hand and wrist.  The examiner provided a diagnosis 
of chronic pain, residuals of a fracture of the right fourth 
metacarpal, and carpal tunnel syndrome in the right wrist.  
The examiner also stated that no specific trauma to the wrist 
had been identified, and that it was unlikely that the 
veteran's carpal tunnel syndrome was directly related to his 
hand fracture.  The examiner indicated that prior x-rays 
showed the shaft of the fourth metacarpal to have volar 
angulation.  Finally, the examiner noted that the veteran 
complained of pain and weakness, with increased pain on range 
of motion and held his fingers in a contorted position, but 
that the veteran was unwilling to perform grip strength and 
range of motion testing.

The veteran submitted VA outpatient reports in conjunction 
with his claim for an increased rating.  The outpatient 
reports reveal a history of complaints of right hand and 
wrist pain, a history of multiple fractures, a currently 
shortened fourth metacarpal, and carpal tunnel syndrome in 
the right wrist.  Records dated March 2003 reveal a malunion 
of the right fourth metacarpal midshaft, causing poor 
mechanics of both the extensor and flexor tendons and pain 
from the fingers to the wrist.  Records dated June 2003 show 
that the veteran received injections to resolve his problems 
with trigger fingers.  An examination dated April 2005, shows 
complaints of decreased grip strength and constant pain.  The 
examination revealed a shortened fourth metacarpal and MCP 
joint that was less prominent than the adjacent joints.  The 
veteran also had triggering of the index and long fingers, a 
mildly positive Durkin's test, decreased grip strength, and 
pain at the extremes of wrist extension, flexion, ulnar, and 
radial deviation.  The examiner also noted that the fingers 
were well perfused and the veteran's median, radial, and 
ulnar sensations are intact.  

Emergency room records dated December 2004 through February 
2005 reveal that the veteran visited the emergency room, 
complaining of pain in his right hand and requesting pain 
medication so he could continue to work.  Examinations 
revealed a mild hand deformity at the fourth metacarpal joint 
and slight swelling over the ulnar half of the hand.  There 
was no ligamentous laxity and only mildly decreased range of 
motion of the right wrist.  Phalen's manipulation was 
negative and Tinel's testing showed slight tenderness on the 
volar side.  

X-rays taken in May 2004 noted no acute fractures or 
dislocations, but did reveal old, healed fractures with 
shortening of the fourth and fifth metacarpals.  No 
significant or minor abnormalities were noted and the 
interpreting physician noted that the veteran's x-rays 
remained unchanged from x-rays taken in April 2001.  A bone 
scan performed in May 2004 noted minor and non-specific 
arthritis or artharlgia involving the hands, with no specific 
bony abnormalities shown.  The physician noted that 
inflammatory processes of the articular tissues, such as 
early rheumatoid arthritis or lupus, might explain the 
combination of the veteran's symptoms and scan findings.  

The veteran is currently rated at 10 percent evaluation under 
Diagnostic Code 5223 for favorable ankylosis of two fingers.  
The veteran's March 2004 VA examination revealed moderate to 
severe carpal tunnel syndrome in right wrist, chronic pain, 
and residuals following fracture of the right 4th metacarpal.  
The examiner noted that it is unlikely that there is a direct 
relationship between the fracture of the hand and carpal 
tunnel syndrome.  X-rays in May 2004 show no acute fractures 
or dislocations.  The interpreting physician noted that the 
old, healed fractures, with shortening of the 4th and 5th 
metacarpals remained unchanged.  No significant or minor 
abnormalities were present.  Further, VA outpatient records 
and emergency room reports show decreased grip strength, pain 
at the extremes of wrist extension, flexion and ulnar and 
radial deviation.  Examinations also revealed no ligamentous 
laxity, and mild hand deformity at the fourth metacarpal 
joint.  As the veteran has not been shown to have favorable 
ankylosis of the index and long, ring or little finger, a 
higher rating is not warranted under Diagnostic Code 5223.  
Even when taking into consideration the veteran's complaints 
of chronic pain and weakness, a higher rating is not 
warranted based on a finding of limitation of motion.  Deluca 
v. Brown, 8 Vet. App. 202 (1995).

Additionally, there is no objective evidence of favorable 
ankylosis of three, four, or five digits on one hand.  
Therefore a higher rating under Diagnostic Codes 5220, 5221, 
or 5222, is not warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the 


doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5017(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right hand fracture, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


